DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states: “The battery module of claim 1, wherein a plotting composition configured to form the potting compound has sufficient flowability before curing to settle at a level height around the electric cell.” However, the instant specification never defines what is sufficient, a method of measuring what is sufficient, even the examples have flowability ranging from acceptable to very good. Therefore, the instant claimed is deemed indefinite until further clarification is given. 
Claim 18 states: “The battery module of claim 10, wherein a potting composition configured to form the potting compound has sufficient flowability before curing to settle at a substantially level height around the electric cell.” However, the instant specification never defines what is sufficient, a method of measuring what is sufficient, even the examples have flowability ranging from acceptable to very good. Next, the instant specification never discusses what is substantially level or a method of measuring substantially level. Therefore, the instant claimed is deemed indefinite until further clarification is given.
Claim 20 states: “The battery module of claim 19, wherein a potting composition configured to form the potting compound has sufficient flowability before curing to disperse to a substantially level height around the first electric cell.” However, the instant specification never defines what is sufficient, a method of measuring what is sufficient, even the examples have flowability ranging from acceptable to very good. Next, the instant specification never discusses what is substantially level or a method of measuring substantially level. Therefore, the instant claimed is deemed indefinite until further clarification is given.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Mommer (US 2011/0192564).
As to claim 1, Mommer discloses a battery module (figures 3-5, [0054]-[0056] and throughout), an electric cell (figures 3-5, #302 [0054]-[0056]) a potting compound associated with the electric cell (figures 1-3, the electric is #302 and the sheet material is #304, the sheet material is shown in figures 1 and 2, the potting compound is #102 and 202, [0014]-[0017], [0054]-[0056] and discussed throughout), wherein the potting compound is a foam (figures 1 and 2 #102, [0014]-[0017]). The claim does state formed of a flame retardant component, a first component having an isocyanate reactive compound and water; and a second component having an isocyanate compound. However, as the claim states “formed of” this is a product by process limitation, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore as Mommer discloses a flame retardant component ([0041]-[0042]), an isocyanate reactive compound ([0018], [0023]-[0025], and throughout) and water ([0018]-[0021], [0029] and throughout) Mommer discloses all the same compounds for forming the foam and thus the instant claimed limitation is meet. 
As to claim 3 and 4, Mommer does not specifically state wherein, the first component has a viscosity from greater than one to less than 100,000cp, and wherein the second component has a viscosity from greater than one to less than 50,000cp, all at a temperature 
As to claim 9, Mommer does not specifically wherein, a potting composition configured to form the potting compound has sufficient flowability before curing to settle at a level height around the electric cell. However, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore as Mommer discloses a flame retardant component ([0041]-[0042]), an isocyanate . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mommer (US 2011/0192564).
As to claim 1, Mommer discloses a battery module (figures 3-5, [0054]-[0056] and throughout), an electric cell (figures 3-5, #302 [0054]-[0056]) a potting compound associated with the electric cell (figures 1-3, the electric is #302 and the sheet material is #304, the sheet material is shown in figures 1 and 2, the potting compound is #102 and 202, [0014]-[0017], [0054]-[0056] and discussed throughout), wherein the potting compound is a foam (figures 1 and 2 #102, [0014]-[0017]). The claim does state formed of a flame retardant component, a first component having an isocyanate reactive compound and water; and a second component having an isocyanate compound. However, as the claim states “formed of” this is a product by process limitation, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore as Mommer discloses a flame retardant component ([0041]-[0042]), an isocyanate reactive compound ([0018], [0023]-[0025], and throughout) and water ([0018]-[0021], [0029] and throughout) Mommer discloses all the same compounds for forming the foam and thus the instant claimed limitation is meet. (NOTE: per MPEP 2113 III both a 102 and 103 rejection are relevant during a product by process rejection). 
As to claim 2, Mommer does not specifically state wherein, the potting compound has at least a V2 level flame resistance as measured by UL 94 Test for Flammability Plastics. prima facie case of obviousness exists (see MPEP 2144.05 I). Also, see MPEP 2112.01. 
As to claims 3 and 4, Mommer does not specifically state wherein, the first component has a viscosity from greater than one to less than 100,000cp, and wherein the second component has a viscosity from greater than one to less than 50,000cp, all at a temperature from about 25 degrees Celsius to about 30 degrees Celsius (claim 3) or the first component has a viscosity from greater than one to less than 1,500cp, and wherein the second component has a viscosity from greater than one to less than 1,000cp, all at a temperature from about 25 degrees Celsius to about 30 degrees Celsius (claim 4). However, these components are the components that are going to undergo a chemical reaction to form a foam and are within a product by process limitation. Thus, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore as Mommer discloses a flame retardant component ([0041]-[0042]), an isocyanate reactive compound ([0018], [0023]-[0025], and throughout) and water ([0018]-[0021], [0029] 
As to claim 5, Mommer discloses wherein, the potting compound has a foam density of less than 0.5 grams per centimeter cubed ([0045]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  
As to claim 6, Mommer discloses wherein, the flame retardant compound is present in an amount of at least 15 weight percent, based on the total weight of the potting compound ([0041]-[0042]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 7, Mommer discloses wherein, the flame retardant compound is present in an amount of at least 30 weight percent, based on the total weight of the potting compound ([0041]-[0042]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 9, Mommer does not specifically wherein, a potting composition configured to form the potting compound has sufficient flowability before curing to settle at a level height around the electric cell. However, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore as Mommer discloses a flame retardant component ([0041]-[0042]), an isocyanate 
As to claim 19, Mommer a battery module (figures 3-5, [0054]-[0056] and throughout) comprising a first electric cell (figures 3-5, #302 [0054]-[0056]) positioned in a polyurethane foam plotting compound (figures 1-3 #102 and 202; [0017]-[0018], [0026] and throughout) wherein the potting compound has a density of less than 0.5 grams per centimeter cubed ([0045]). Mommer does not specifically state wherein, the potting compound has at least a V2 level flame resistance as measured by UL 94 Test for Flammability Plastics. However, through instant examples it can be seen that when the final flame retardant is 20 percent or lower that the test fails, above 20 percent the test seems to pass (see instant examples Comparative Examples 1 and 2 and Samples 1-14). Thus as Mommer discloses the flame retardant at a weight percent of 1 to 40 ([0042]). It can be concluded that over 20 weight percent the potting compound would pass the test. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). Also, see MPEP 2112.01. 
As to claim 20, Mommer does not specifically wherein, a potting composition configured to form the potting compound has sufficient flowability before curing to disperse to a substantially level height around the first electric cell. However, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on . 
Claims 8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mommer (US 2011/0192564) as applied to claim 1 above, and further in view of Yamamoto (US 2012/0183819).
As to claim 8, Mommer discloses wherein, the flame retardant component is an organophosphorous compound ([0042]) before forming the plotting compound. However, Mommer is silent to the component is a liquid before forming the potting compound. Yamamoto discloses a battery pack ([0008]) comprising a foam comprising urethanes ([0050]), which includes flame-retardants that are organic phosphates such as triethyl phosphate ([0068]-[0068]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the flame retardant of triethyl phosphate within Mommer as a mere simple substitution of one known element for another to obtain a predictable results or a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A) or (B)). 
As to claim 10, Mommer discloses a battery module (figures 3-5, [0054]-[0056] and throughout) comprising: an electric cell (figures 3-5, #302 [0054]-[0056]) positioned in a potting 
However, as the claim states “formed of” this is a product by process limitation, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, as Mommer discloses a flame retardant component ([0041]-[0042]) in an amount from about 15 weight percent to about 60 weight percent ([0042]), an isocyanate reactive compound ([0018], [0023]-[0025], and throughout) and water ([0018]-[0021], [0029] and throughout; which is a blowing agent; [0029] and [0043]-[0044], discuss other blowing agents). Mommer discloses all the same compounds for forming the foam and thus the instant claimed limitation is meet. 
Should the fact that the flame retardant is a liquid be significant. Mommer discloses wherein the flame retardant component is an organophosphorous compound ([0042]) before forming the plotting compound. However, Mommer is silent to the component is a liquid before forming the potting compound. Yamamoto discloses a battery pack ([0008]) prima facie case of obviousness exists (see MPEP 2144.05 I).
As to claim 11, Mommer as modified by Yamamoto discloses wherein, the liquid flame retardant includes a phosphate ester ([0069], triethyl phosphate; Yamamoto; also see MPEP 2113). 
As to claim 12, Mommer as modified by Yamamoto does not specifically state wherein, the first component has a viscosity from greater than one to less than 100,000cp, and wherein the second component has a viscosity from greater than one to less than 50,000cp, all at a temperature from about 25 degrees Celsius to about 30 degrees Celsius. However, these components are the components that are going to undergo a chemical reaction to form a foam and are within a product by process limitation. Thus, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore as Mommer discloses a flame retardant component ([0041]-
As to claim 13, Mommer as modified by Yamamoto discloses wherein, the isocyanate compound has an isocyanate reactive functionality of three or more ([0018]-[0019], polyol; also, [0020]; Mommer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 14, Mommer as modified by Yamamoto discloses wherein, the isocyanate compound has an isocyanate functionality of two or greater ([0018]-[0019], polyol; also, [0020]; Mommer). 
As to claim 15, Mommer as modified by Yamamoto discloses wherein, the potting compound further includes at least one of a crosslinking catalyst, a nucleating agent, a surfactant, or a flame retardant enhancer and combination thereof ([0026]-[0030], Mommer). 
As to claim 16, Mommer as modified by Yamamoto discloses wherein, does not specifically state wherein, the potting compound has at least a V2 level flame resistance as measured by UL 94 Test for Flammability Plastics. However, through instant examples it can be seen that when the final flame retardant is 20 percent or lower that the test fails, above 20 percent the test seems to pass (see instant examples Comparative Examples 1 and 2 and Samples 1-14). Thus as Mommer discloses the flame retardant at a weight percent of 1 to 40 ([0042]). It can be concluded that over 20 weight percent the potting compound would pass the test. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie
As to claim 17, Mommer as modified by Yamamoto discloses wherein, the potting compound has a foam density of less than 0.5 grams per centimeter cubed ([0045], Mommer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 18, Mommer as modified by Yamamoto discloses wherein, does not specifically wherein, a potting composition configured to form the potting compound has sufficient flowability before curing to settle to a substantially level height around the electric cell. However, per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore as Mommer discloses a flame retardant component ([0041]-[0042]), an isocyanate reactive compound ([0018], [0023]-[0025], and throughout) and water ([0018]-[0021], [0029] and throughout) Mommer discloses all the same compounds for forming the foam and thus the instant claimed limitation is meet. In addition, this claim is subject to a 112-second rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0250475 and US 2012/0003508.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724